Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00366-CR

                                       Daniel Solis DELUNA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CR-8127
                              Honorable Ray Olivarri, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 25, 2014

DISMISSED FOR WANT OF JURISDICTION

           On March 27, 2014, Appellant Daniel Solis Deluna was sentenced to two years in the Texas

Department of Criminal Justice—State Jail Division in trial court cause number 2010-CR-8127.

Appellant’s notice of appeal was due not later than April 28, 2014. See TEX. R. APP. P. 26.2(a);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Appellant’s motion for extension of

time to file a notice of appeal was due not later than May 13, 2014. See TEX. R. APP. P. 26.3;

Olivo, 918 S.W.2d at 522. The clerk’s record shows Appellant’s notice of appeal was filed on
                                                                                    04-14-00366-CR


May 7, 2014; it does not show a motion for new trial or a motion for extension of time to file a

notice of appeal was filed. See TEX. R. APP. P. 26.3.

         Absent a timely-filed, written notice of appeal of a criminal conviction, this court lacks

jurisdiction over the appeal. Olivo, 918 S.W.2d at 522 (“A timely notice of appeal is necessary to

invoke a court of appeals’ jurisdiction.”); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App.

1988).

         This appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-